Case 1:20-cv-00186-ARR-LB Document 38 Filed 02/12/20 Page 1 of 2 PageID #: 28
                   FEITLIN, YOUNGMAN, KARAS & GERSON, LLC
                                   COUNSELLORS AT LAW
                                        Heritage Plaza II
                                  65 Harristown Road, Suite 207
                                  Glen Rock, New Jersey 07452
                                         (201) 791-4400
                                       Fax (201) 791-5659


GARY R. FEITLIN *
JEFFREY R. YOUNGMAN                                          * ALSO MEMBER OF FLORIDA BAR
KATHY KARAS-PASCIUCCO**                                      **ALSO MEMBER OF NEW YORK BAR
FREDERICK E. GERSON
JONATHAN M. ETTMAN**                                         Email: Jettman@fykglaw.com



                                              February 12, 2020

The Honorable Allyne R. Ross
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Express Freight Systems, Inc. v. YMB Enterprises, Inc., et al.
               Case No. 20-cv-00186 (ARR) (LB)

Dear Judge Ross:

        We represent plaintiff Express Freight Systems, Inc. (“Plaintiff”) in the above action.
Pursuant to the Court’s February 4, 2020 Order, please accept this letter as Plaintiff’s response to
the defendants’ request for a pre-motion conference.

       Initially we note that simultaneously with the filing of this letter, Plaintiff is filing a
Notice of Dismissal Without Prejudice of Counts Two through Ten of the Complaint, leaving
Count One, Plaintiff’s breach of contract claim, as its sole, remaining claim against defendant
YMB Enterprises, Inc. (“YMB”). Be that as it may, the only remaining issue raised in the
defendants’ pre-motion letter is the claimed lack of jurisdiction over YMB. In particular, the
defendants suggest that YMB was not properly served with process. However, YMB was served
with an original Summons and a copy of the Complaint by virtue of such documents being
personally served on YMB’s agent, one Zevy Katz, on May 9, 2019, at 563 Flushing Avenue,
Brooklyn, New York, which YMB advertises as its primary location.

        Furthermore, YMB acknowledged service of process and in doing so waived any right to
contest it now. In fact, the undersigned received an email from the defendant’s prior counsel
who had initially represented the defendants in this action, Timothy Frey, Esq., dated May 20,
2019. In that email Mr. Frey indicated that his firm was representing the defendants and he
acknowledged that the defendants were served with process, stating, “It is our understanding that
the Defendants were served with process on May 9, 2019.” Mr. Frey further calculated the
deadline for the defendants to file a responsive pleading using the May 9, 2019 date as the date
of service, and requested an extension of time to file same, which the undersigned granted based,
Case 1:20-cv-00186-ARR-LB Document 38 Filed 02/12/20 Page 2 of 2 PageIDFYKG,
                                                                        #: 29 LLC


February 12, 2020
Page 2 of 2

in part, on Mr. Frey’s acknowledgment and representation that the defendants were served with
process.

        No further attempts to serve the defendants were undertaken as a result of Mr. Frey’s
acknowledgment of service. Any attempt by the defendants to now claim that service was not
made on YMB would not only be incorrect, but it would be disingenuous and would undermine
the trust and good faith that is expected between attorneys.


                                                   Respectfully submitted,

                                            FEITLIN, YOUNGMAN, KARAS &
                                                  GERSON, L.L.C.

                                                   /S/ Jonathan Ettman
                                                   Jonathan M. Ettman, Esq.

cc:    Levi Huebner, Esq. (via email)
       Express Freight Systems, Inc. (via email)
